Citation Nr: 1037938	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  08-19 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease 
and osteoarthritis of the lumbar spine, to include as secondary 
to a service-connected left knee disability.


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from July 1978 to August 1992.

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a December 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas which, in part, denied the Veteran's service-
connection claim for osteoarthritis of the lumbar spine.  
Referred issues

On her June 2010 substantive appeal [VA Form 9], the Veteran 
asserted that both her knees "are in bad shape due to the 
beating they took over the years while in the military."  The RO 
has already awarded service connection for the Veteran's current 
left knee disability, but denied the Veteran's service-connection 
claim for a right knee disability in the above-referenced 
December 2005 rating decision.  It therefore appears that the 
Veteran is now requesting that the RO reopen her previously-
denied service-connection claim for a right knee disability.  

In the same statement, the Veteran also asserted that her hips 
have been affected "because of her knee problems," and that her 
percentage of disability "should be increased and my hips . . . 
should be included."  See the Veteran's June 2010 VA Form 9, 
page 2.  Here, the Veteran appears to claim entitlement to 
service connection for a bilateral hip disability on a secondary 
basis.  

The RO has not adjudicated these right knee and bilateral hip 
claims as of yet.  Therefore, the Veteran's claims are referred 
to the RO for such additional action as may be appropriate.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that the 
Veteran's low back disability claim must be remanded for further 
procedural and evidentiary development.  



Additional notice

Although the Veteran originally developed a service-connection 
claim for a low back disability on a direct basis alone, the 
Board is now expanding the issue to include consideration of 
whether the Veteran's claim may be awarded on a secondary basis.  
Indeed, the Veteran has recently asserted that her back has been 
affected by her knees, and that there is a relationship between 
her back disability and her knee disability.  See the Veteran's 
June 2010 VA Form 9, page 2.

The RO has not provided adequate notification addressing the 
information and evidence needed to substantiate a claim for 
service connection on a secondary basis.  This is significant 
because the statutory and regulatory provisions addressing 
secondary service-connection claims, outlined in 38 C.F.R. 
§ 3.310, are different from the provisions addressing direct 
service-connection claims.  See 38 C.F.R.     §§ 3.303.  
Corrective notification action is thus needed.  38 C.F.R. §§ 
3.159(b).

VA examination

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  See 
Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).       See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board notes in passing that the regulation pertaining to 
secondary service connection was amended during the course of the 
Veteran's appeal, effective October 10, 2006.  Under the revised 
regulation, the rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR Part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as well 
as any increase in severity due to the natural progress of the 
disease, from the current level.  See 38 C.F.R. § 3.310(b) 
(2009).  This requirement was not contained in prior versions of 
the regulation.  See 38 C.F.R.        § 3.310 (2006).  The Board 
notes that the amendments to this section are not liberalizing.  
Because the current version of the regulation went into effect 
after the Veteran originally filed her service-connection claim 
in February 2006, the Board will apply the former version of the 
regulation.

It is undisputed that the Veteran currently has degenerative disc 
disease and osteoarthritis of the lumbar spine.  See the April 
2008 VA examiner's report.

It is also undisputed that the RO awarded the Veteran service 
connection for status post left knee chondroplasty in December 
2006.  As noted above, the Veteran contends that her low back 
disability was caused or aggravated by her service-connected left 
knee.

Pertinently, there is no opinion of record addressing whether any 
relationship exists between the Veteran's current low back 
disability and her service-connected left knee disability.  As 
such, the Board believes an examination should be scheduled to 
determine the nature of the Veteran's low back disability and its 
relationship, if any, to her service-connected left knee 
disability.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the Veteran and 
request information regarding any 
additional treatment she may have received 
for her degenerative disc disease or 
osteoarthritis of the lumbar spine.  
Thereafter, VBA should take appropriate 
steps to secure any medical treatment 
records so identified that are not already 
of record, and associate them with the 
Veteran's VA claims folder.  Efforts to 
obtain these records should also be 
memorialized in the Veteran's VA claims 
folder.

2.  VBA should also send the Veteran a 
letter explaining, in terms of 38 U.S.C.A. 
§§ 5103 and 5103A, the need for additional 
evidence regarding the Veteran's claim of 
entitlement to service-connection for 
degenerative disc disease and 
osteoarthritis of the spine on a secondary 
basis.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the 
claim, in terms of           38 C.F.R. §§ 
3.303 and 3.310, and provide notification 
of both the type of evidence that VA will 
seek to obtain and the type of evidence 
that is expected to be furnished by the 
Veteran. 

3.  The VBA should then schedule the 
Veteran for a physical examination.  The 
examiner should review the Veteran's VA 
claims folder and a copy of this REMAND, 
and after a thorough examination, should 
provide an opinion, with supporting 
rationale, as to the following questions:

(a.)  Is it as likely as not that the 
Veteran's low back disability was 
caused by his service-connected left 
knee disability?

(b.)  Is it as likely as not that the 
Veteran's low back disability was 
aggravated beyond its normal 
progression by his service-connected 
left knee disability?  The examiner is 
informed that aggravation is defined 
for legal purposes as a chronic 
worsening of the underlying condition 
versus a temporary flare-up of 
symptoms, beyond its natural 
progression.  
      
Should the examiner determine that the 
Veteran's low back disability was caused 
or aggravated by a nonservice-connected 
disability, to include the Veteran's right 
knee, such should be specifically stated.  
A report should be prepared and associated 
with the Veteran's VA claims folder.  The 
examiner is requested to provide the basis 
for all opinions reached.  If the examiner 
is unable to supply the requested 
opinions, he or she should provide an 
explanation for why such opinion could not 
be rendered.  

4.  Following the completion of the 
foregoing, and after undertaking any other 
development it deems necessary, the RO 
should review the Veteran's entire record, 
and readjudicate the Veteran's claim.  If 
the claim is denied, the RO should provide 
the Veteran with a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
	
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



